DETAILED ACTION

This action is responsive to communications filed on March 6, 2020. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 10, and 18 are independent claims.
Claims 1, 2, 5-10, and 13-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 03/06/2020, 03/31/2020, and 02/16/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al., US Patent Application Publication no. US 2013/0272144 (“Dong”), and further in view of Alleman et al., US Patent Application Publication US 2018/0145904 (“Alleman”).
Claim 1:
	Dong teaches or suggests receiving, at a deep fusion reasoning engine, network telemetry data collected from a network (see Fig. 2; para. 0031 - monitoring devices or probes 205A-N may be coupled to network 100. Each of devices 205A-N (i.e., a first tier) may also be coupled to intelligence engine; para. 0032 - probes 205A-N may tap into network 100 and monitor its data; para. 0033 - to monitor a programmable fraction of the network traffic that it is tapped into; para. 0034 - devices 205A-N may also be configured to aggregate data. also be configured to may also be configured to perform stateful analysis of data. may be configured to distribute data to intelligence engine 210 in a variety of ways. to intelligence engine 210 to enable certain adaptive monitoring operations.);
	learning, by the deep fusion reasoning engine, utilizations for different heuristic packages that can be used in the network to evaluate operation of the network (see para. 0033 - intelligently to distinguish highvalue traffic from low-value traffic ( or any other selected forms traffic) based on a set of heuristics. each rule may in turn dictate a portion of that traffic that will be used in subsequent processing such as, for example, the calculation of KPis or the like; para. 0034 - devices 205A-N may also be configured to aggregate data. also be configured to may also be configured to perform stateful analysis of data. may be configured to distribute data to intelligence engine 210 in a variety of ways. to intelligence engine 210 to enable certain adaptive monitoring operations; para. 0037 - coupled to load information database 310, sampling rules database 315, and self-learning module. configured to receive load information (e.g., CPU and/or memory usage) from one or more of probes 205A-N and to store that information create and/or modify sampling rules stored in rules database 315; para. 0038 - hypothetical sampling rules that may be stored in database 315 is provided in Table I; para. 0046 - sampling rules are provided in Table II; para. 0047 - configured to apply sampling ratio modifications to different types of traffic selected with varying levels of granularity; para. 0052 - identify one or more monitoring or sampling rules; para. 0058 - distinction may be automatically recognized by self-learning module 320 as it observes the system user's usage patterns when operating monitoring);
	selecting, by the deep fusion reasoning engine, one of the heuristic packages based on the resource utilizations learned for the different heuristic packages, wherein the selected heuristic package comprises and a set of rules to be evaluated (see para. 0037 - coupled to load information database 310, sampling rules database 315, and self-learning module. configured to receive load information (e.g., CPU and/or memory usage) from one or more of probes 205A-N and to store that information create and/or modify sampling rules stored in rules database 315; para. 0038 - hypothetical sampling rules that may be stored in database 315 is provided in Table I; para. 0039 - Rule 1 may be applied with respect to important customers, whereas Rule 2 may be applied with respect to less critical subscribers; para. 0047 - one or more of the rules shown in Table II may involve identifying a particular type of traffic based on content type, transport protocol, user session, etc. used to create a rule. configured to apply sampling ratio modifications to different types of traffic selected with varying levels of granularity; para. 0052 - identify one or more monitoring or sampling rules); and 
	deploying, by the deep fusion reasoning engine, the selected heuristic package for execution by a device in the network to evaluate operation of the network using the set of rules (see para. 0034 - to intelligence engine 210 to enable certain adaptive monitoring operations; para. 0047 - one or more of the rules shown in Table II may involve identifying a particular type of traffic based on content type, transport protocol, user session, etc. used to create a rule. configured to apply sampling ratio modifications to different types of traffic selected with varying levels of granularity; para. 0048 - adapting monitoring system 130 to changing conditions; para. 0056 - priority-based adaptive monitoring.).
	Dong appears to fail to explicitly disclose a subservice.
	Alleman teaches or suggests a subservice (see para. 0022 - enhancing intelligent
traffic distribution systems by processing datapath flows using a hierarchical system of flow-processing devices in a common platform that communicatively couples the levels; para. 0029 - intelligent forwarding decisions to be at critical network junctures. blend of explicit (exact match) and algorithmic/heuristic rule-based processing. For example, it can determine network and service behavior for specific users or software applications (apps) alongside deployed default configurations for aggregate groups, which allows differentiated service and service-level agreement (SLA) treatment.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dong, to include a subservice for the purpose of efficiently handling intelligent forwarding decisions and using algorithmic/rule based processing improving network and service behavior monitoring and differentiated treatment, as taught by Alleman (para. 0022 and 0029). 
Claim(s) 10 and 18:
Claim(s) 10 and 18 correspond to Claim 1, and thus, Dong and Allman teach or suggest the limitations of claim(s) 10 and 18 as well.

Claim 2:
	Dong further teaches or suggests repeating, by the deep fusion reasoning engine, the receiving, the learning, selecting, and deploying steps as part of a closed-loop control mechanism (see Fig. 3, 4; para. 0034 - intelligence engine 210 to enable certain adaptive monitoring operations; para. 0036 - intelligence engine 210 may be hosted at an offsite location. or alternatively, intelligence engine 210 may be hosted in a cloud environment; para. 0037 – Controller module 305 may also be coupled to load information database 310, sampling rules database 315, and self-learning module 320; para. 0052 - adaptively
determining a sampling ratio. identify one or more monitoring or sampling rules.).
Claim(s) 19:
Claim(s) 19 correspond to Claim 2, and thus, Dong and Allman teach or suggest the limitations of claim(s) 19 as well.

Claim 5:
	Dong further teaches or suggests wherein the different heuristic packages represent different approaches to monitoring a particular characteristic of the network (see para. 0037 - coupled to load information database 310, sampling rules database 315, and self-learning module. configured to receive load information (e.g., CPU and/or memory usage) from one or more of probes 205A-N and to store that information create and/or modify sampling rules stored in rules database 315; para. 0038 - hypothetical sampling rules that may be stored in database 315 is provided in Table I; para. 0039 - Rule 1 may be applied with respect to important customers, whereas Rule 2 may be applied with respect to less critical subscribers; para. 0047 - one or more of the rules shown in Table II may involve identifying a particular type of traffic based on content type, transport protocol, user session, etc. used to create a rule. configured to apply sampling ratio modifications to different types of traffic selected with varying levels of granularity; para. 0052 - identify one or more monitoring or sampling rules.).
Claim(s) 13:
Claim(s) 13 correspond to Claim 5, and thus, Dong and Allman teach or suggest the limitations of claim(s) 13 as well.

Claim 6:
	Dong further teaches or suggests wherein the deep fusion reasoning engine selects the heuristic package based further in part on a number of devices to which the heuristic package should be deployed (see para. 0033 - analyze traffic intelligently to distinguish highvalue traffic from low-value traffic (or any other selected forms traffic) based on a set of heuristics. Depending upon the different type of traffic, a different sampling rule (or set of rules) may apply. service performance indicators, network congestion indicators; para. 0040 - Rule 1 may be applied with respect to important customers, whereas Rule 2 may be applied with respect to less critical subscribers; automatically adjust all modifiable sampling ratios downward during these peak hours, and upward outside of those hours; para. 0052 - operating near or at capacity.).
Claim(s) 14:
Claim(s) 14 correspond to Claim 6, and thus, Dong and Allman teach or suggest the limitations of claim(s) 14 as well.

Claim 7:
	Dong further teaches or suggests wherein the heuristic package causes the device to establish one or more probing sessions along a path in the network using a monitoring protocol specified by that heuristic package (see para. 0026 – Monitoring system 103 captures packets that are transported across links or interfaces 104 between nodes 102, endpoints 101, and/or any other network links or connection; para. 0028 – Monitoring system 103 may capture and correlate the packets associated specific data sessions on links 104. In some embodiments, related packets can be correlated and combined into a record for a particular flow; para. 0033 - traffic having a common source or destination address, a common subscriber identifier, a common transport protocol, a common port number, a common content type, etc. Depending upon the different type of traffic, a different sampling rule (or set of rules) may apply; para. 0034 - be configured to distribute data to intelligence engine 210 in a variety of ways, which may include flow based or user session based balancing para. 0047 - one or more of the rules shown in Table II may involve identifying a particular type of traffic based on content type, transport protocol, user session, etc..).
Claim(s) 15:
Claim(s) 15 correspond to Claim 7, and thus, Dong and Allman teach or suggest the limitations of claim(s) 15 as well.

Claim 8:
	Dong further teaches or suggests deploying, by the deep fusion reasoning engine, the selected heuristic package to a selected plurality of devices in the network to evaluate operation of the network using the set of rules (see para. 0033 - traffic having a common source or destination address, a common subscriber identifier, a common transport protocol, a common port number, a common content type, etc. Depending upon the different type of traffic, a different sampling rule (or set of rules) may apply; para. 0034 - to intelligence engine 210 to enable certain adaptive monitoring operations; para. 0047 - one or more of the rules shown in Table II may involve identifying a particular type of traffic based on content type, transport protocol, user session, etc. used to create a rule. configured to apply sampling ratio modifications to different types of traffic selected with varying levels of granularity; para. 0048 - adapting monitoring system 130 to changing conditions; para. 0056 - priority-based adaptive monitoring.).
Claim(s) 16:
Claim(s) 16 correspond to Claim 8, and thus, Dong and Allman teach or suggest the limitations of claim(s) 16 as well.

Claim 17:
	Dong further teaches or suggests wherein the device is a router in the network (see para. 0023 - nodes 102 may be components in an intranet, Internet, or public data network, such as a router. network nodes or routers that transfer data packets or messages between endpoints; para. 0026 – Monitoring system 103 captures packets that are transported across links or interfaces 104 between nodes 102, endpoints 101, and/or any other network links or connections.).
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Alleman, and further in view of Phillips et al., US Patent Application Publication US 2017/0055012 (“Phillips”).
Claim 9:
	Phillips further teaches or suggests wherein the deep fusion reasoning engine selects the heuristic package based further in part on a configuration complexity or monitoring complexity associated with the selected heuristic package (see para. 0035 - elements such as routers, access multiplexers, CMTS nodes, etc.; para. 0034 – provided with a complexity-based segment delivery and/or bandwidth management block or element 110 for parsing encoding complexity metrics (ECM) information received from an upstream ABR content server node for optimizing segment-by-segment delivery of content and/or modulating a bandwidth throttling scheme. selection may be provided at a network level in combination with complexity-driven delivery management policies. a broader awareness of the overall
network conditions. more consistent service quality may be achieved throughout the network.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dong, to include a subservice for the purpose of efficiently selecting a management scheme based on network metrics, improving broader network awareness and more consistent service quality, as taught by Phillips (para. 0034).




	Allowable Subject Matter
Claims 3, 4, 11, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176